Mr. Justice Wole
delivered the opinion of the Court.
A mortgage deed was presented to the Registrar of San Germán. He recorded it with a curable defect “that the notary does not certify to his personal knowledge of the parties appearing in the deed but only states in a vague manner that he knows the parties to the deed.” In the first part of the deed the notary says, “I certify that I know the parties appearing and from what they say the facts of their majority, their status, their occupations and residences.” He does not say that he knows the parties personally, but that is the natural inference. At the end of the deed the notary certifies as to the whole deed. This is a sufficient compliance with the notarial law. Felici & Co. v. The Registrar, 11 P.R.R. 569. In Jiménez v. The Registrar, 24 P.R.R. 670, cited by the registrar there was no certificate of qualifications of the parties appearing.
The ruling will be reversed and the record made without a curable defect.